EXHIBIT 10.3

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 24, 2012, by and among Axion International Holdings, Inc., a
Colorado corporation (the “Company”), and the investors listed on the signature
page hereto (individually, an “Investor” and collectively, the “Investors”).

 

WHEREAS, in connection with the Note Purchase Agreement by and among the parties
hereto of even date herewith (the “Note Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions of the Note Purchase
Agreement, to issue and sell to each Investor convertible notes of the Company
(the “Notes”), which will, among other things, be convertible into the Company’s
common stock, no par value (the “Common Stock”) (as converted, collectively, the
“Conversion Shares”); and

 

WHEREAS, in accordance with the terms of the Note Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable Blue
Sky Laws (as defined below).

 

1.          Definitions; Section References.

 

(a)      Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Note Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Blue Sky Laws” means the applicable securities or “blue sky” laws of states in
the United States.

 

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan, (ii) a registration relating to an SEC
Rule 145 transaction, (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities, or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means (i) the shares of Common Stock issued or issuable
upon conversion of the Notes or exercise of the Warrants, and (ii) any Common
Stock issued as a dividend, stock split, other distribution, recapitalization or
reclassification with respect to or in exchange for or in replacement of the
shares referenced in clause (i); provided, however, that Registrable Securities
shall not include any shares of Common Stock described in clause (i) or (ii)
above which have previously been registered or which have been sold to the
public either pursuant to a registration statement or Rule 144 under the 1933
Act, or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.

 

“Registration Period” means the date on which the Investors shall have sold all
of the Registrable Securities covered by such Registration Statement.

 

1

 

 

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Required Holders” means the holders of at least a majority of the Registrable
Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 6.

 

“Underwriters’ Maximum Number” means, for any registration hereunder which is an
underwritten registration, that number of securities to which such registration
should, in the opinion of the managing underwriters of such registration in the
light of marketing factors, be limited.

 

(b)     Section References. References in this Agreement to “Sections” shall be
to Sections of this Agreement unless otherwise specifically provided.

 

2.          Demand Registration Rights

 

(a)     Registration Rights. Subject to the terms of this Agreement, at any
time, any Investor may request that the Company effect a registration (a “Demand
Registration”) under the 1933 Act covering all or part of the Registrable
Securities by giving written notice to the Company in accordance with Section
8(j), which request shall specify the number of Registrable Securities proposed
to be sold and the intended method or methods of disposition of such Registrable
Securities. Within ten days after receipt of any written request pursuant to
this Section 2(a), the Company will give written notice of such request to all
of the other Investors in accordance with Section 8(j), and will use its
reasonable best efforts to include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion within ten days after delivery of the Company’s notice, and thereupon
the Company will use its reasonable best efforts to effect, at the earliest
possible date, the registration under the 1933 Act.

 

(b)     Priority. If the Investors holding at least a majority of the
Registrable Securities to be included in such Demand Registration so request
that the offering be underwritten with a managing underwriter(s) and the
managing underwriter(s) with respect to a Demand Registration involving more
than one Investor advise the Company in writing that, in its opinion, the number
of Registrable Securities requested to be included in such Demand Registration
should be reduced due to adverse market conditions, market demand or otherwise,
then, unless otherwise agreed by all of the Investors who have requested
inclusion of Registrable Securities in the applicable Demand Registration, the
number of Registrable Securities shall be reduced pro rata among the respective
holders of such Registrable Securities on the basis of the number of such
Registrable Securities requested by such Investors to be included in the
applicable Demand Registration.

 

(c)    Form. Registrations under this Section 2 shall be on such appropriate
registration form of the SEC (i) as shall be selected by the Company and as
shall be reasonably acceptable to the Investors holding at least a majority of
the Registrable Securities to be included in such Demand Registration, and (ii)
as shall permit the disposition of the Registrable Securities in accordance with
the intended method or methods of disposition specified in the applicable
Investor’s requests for such registration. Notwithstanding the foregoing, if,
pursuant to a Demand Registration, (x) the Company proposes to effect a
registration by filing a Registration Statement on Form S-3 (or any successor or
similar short-form registration statement), (y) such registration is in
connection with an underwritten offering and (z) the managing underwriter(s)
shall advise the Company in writing that, in its opinion, the use of another
form of registration statement (or the inclusion, rather than the incorporation
by reference, of information in the prospectus related to a Registration
Statement on Form S-3 (or other short-form registration statement)) is of
material importance to the success of such proposed offering, then such
registration shall be effected on such other form (or such information shall be
so included in such prospectus).

 

2

 

 

(d)    Limitations. The Company will not be obligated to effect any Demand
Registration within 180 days after the effective date of a previous Demand
Registration. In addition, with respect to any Demand Registration, if (i) (A)
in the good faith judgment of the Board of Directors of the Company, there is a
material development relating to the business, results of operations, condition
(financial or otherwise) or prospects of the Company that has not been disclosed
to the general public and is required to be disclosed under applicable
securities law in the opinion of counsel to the Company, or (B) the Company is
planning to prepare and file a registration statement for a primary offering by
the Company of its securities, and (ii) the chief executive officer or chief
financial officer of the Company notifies in writing the Investor(s) requesting
such Demand Registration that such officer has reasonably concluded that under
such circumstances it would be in the Company’s best interest to postpone the
filing of a Demand Registration, then the Company may postpone for up 60 days
the filing or the effectiveness (but not the preparation) of a registration
statement for a Demand Registration. No such postponement shall exceed 60
consecutive days, no subsequent postponement shall commence fewer than 15 days
following the expiration of any preceding period of postponement, and the
aggregate of all postponements shall not exceed 150 days in any 360-day period

 

3.          Piggyback Registration Rights.

 

(a)       Company Registration. In addition to the Demand Registration rights
provided hereunder, if (but without any obligation to do so) the Company
proposes to register (including for this purpose a registration effected by the
Company for shareholders other than the Investors) any of its securities under
the 1933 Act in connection with the public offering of such securities (other
than with respect to an Excluded Registration), the Company shall, at such time,
promptly give each Investor written notice of such registration. Upon the
written request of each Investor given within twenty (20) days after such notice
by the Company in accordance with Section 8(j), the Company shall, subject to
the provisions of Section 3(c), use commercially reasonable efforts to cause (i)
to be registered under the 1933 Act all of the Registrable Securities that each
such Investor has requested to be registered, and (ii) the aggregate number of
Registrable Securities requested by the Investors to be included in any public
offering to be not less than twenty-five percent (25%) of the Company’s
securities included in such offering.

 

(b)        Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
prior to the effectiveness of such registration whether or not any Investor has
elected to include Registrable Securities in such registration. The expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 6.

 

(c)        Underwriting Requirements. In connection with any offering involving
an underwriting of the Company securities, including Registrable Securities, the
Company shall not be required under this Section 3 to include any Investor’s
Registrable Securities in such underwriting unless such Investor accepts the
terms of the underwriting as agreed upon between the Company and the
underwriters selected by it (or by other Persons entitled to select the
underwriters) and enters into an underwriting agreement in customary form with
an underwriter or underwriters so selected, and then only in such quantity as
determined in accordance with the remainder of this Section 3(c). If the
managing underwriters shall give written advice to the Company of an
Underwriters’ Maximum Number, then: (i) if the registration has been initiated
by the Company, then, subject to Section 3(a)(ii), (A) the Company shall be
entitled to include in such registration the maximum number of securities which
the Company proposes to offer and sell for its own account in such registration
and which does not exceed the Underwriters’ Maximum Number, (B) if the
Underwriters’ Maximum Number exceeds the number of securities which the Company
proposes to offer and sell for its own account in such registration, then the
Company will be obligated and required to include in such registration the
maximum number of Registrable Securities requested by the Investors (on a pro
rata basis based on such Investors’ respective ownership of Registrable
Securities) to be included in such registration and which does not exceed such
excess, and (C) if the Underwriters’ Maximum Number exceeds the sum of the
number of Registrable Securities which the Company shall be required to include
in such registration pursuant to the foregoing clause (B) and the number of
securities which the Company proposes to offer and sell for its own account in
such registration, then the Company may include in such registration that number
of securities which other Persons shall have requested be included in such
registration and which shall not be greater than such excess; and (ii) if the
registration has been initiated by any other Person(s), then (A) the Company
shall be entitled to include in such registration the maximum number of
securities which such other Person(s) propose to offer and sell for their own
account in such registration and which does not exceed the Underwriters’ Maximum
Number, (B) if the Underwriters’ Maximum Number exceeds the number of securities
which such other Person(s) proposes to offer and sell for their own account in
such registration, then the Company will be obligated and required to include in
such registration the maximum number of Registrable Securities requested by the
Investors (on a pro rata basis based on such Investors’ respective ownership of
Registrable Securities) to be included in such registration and which does not
exceed such excess, (C) if the Underwriters’ Maximum Number exceeds the sum of
the number of Registrable Securities which the Company shall be required to
include in such registration pursuant to the foregoing clauses (A) and (B), then
the Company may include in such registration that number of other securities
which the Company and/or any other holders of the Company’s securities be
included in such registration and which shall not be greater than such excess.

 

3

 

 

4.          Registration Procedures. When the Company proposes to effect the
registration of any of the Registrable Securities pursuant to Section 2 or 3,
the Company shall have the following obligations:

 

(a)         Subject to Section 6, the Company agrees that the Investors that
have elected to participate in a registration pursuant to Section 2 or 3 and
holding at least a majority of the Registrable Securities to be included in such
registration shall have the right to select one legal counsel to represent such
Investors as a group to review and oversee any such registration (“Legal
Counsel”). The Company and Legal Counsel shall reasonably cooperate with each
other in performing the Company’s obligations under this Agreement. The Company
shall permit Legal Counsel to review and comment upon (i) each Registration
Statement at least three (3) Business Days prior to its filing with the SEC and
(ii) all amendments and supplements to each Registration Statement (except for
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on
Form 8-K, and any similar or successor reports) within a reasonable number of
days prior to their filing with the SEC.

 

(b)        The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary Prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
Prospectus and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request) and (iii) such other documents,
including copies of any preliminary or final Prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

 

(c)        The Company shall use commercially reasonable efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or Blue Sky Laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(c), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or Blue Sky Laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

(d)        The Company shall notify Legal Counsel and each Investor in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the Prospectus, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, non-public
information regarding the Company or any of its Subsidiaries), and promptly
prepare a supplement or amendment to such Registration Statement and the
Prospectus to correct such untrue statement or omission and deliver ten (10)
copies of such supplement or amendment to Legal Counsel and each Investor (or
such other number of copies as Legal Counsel or such Investor may reasonably
request). The Company shall also promptly notify Legal Counsel and each Investor
in writing (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to Legal Counsel and each Investor by facsimile or e-mail on the same
day of such effectiveness and by overnight mail), and when the Company receives
written notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related Prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate; and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
Prospectus.

 

4

 

 

(e)         The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

(f)          If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, at the request of any Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of such
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to the Investors.

 

(g)        If any Investor is required under applicable securities laws to be
described in any Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, upon the written request of such
Investor, the Company shall make available for inspection by (i) such Investor,
(ii) Legal Counsel, and (iii) one firm of accountants or other agents retained
by such Investor (collectively, the “Inspectors”), all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree in writing to hold in strict confidence and not
to make any disclosure (except to such Investor) or use of any Record or other
information which the Company’s board of directors determines in good faith to
be confidential, and of which determination the Inspectors are so notified,
unless (1) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (2) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (3) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other Transaction Document. Such Investor agrees that it shall,
upon learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and such Investor, if any) shall
be deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

 

(h)       The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company pursuant to this
Agreement unless (i) disclosure of such information is necessary to comply with
federal or Blue Sky Laws, (ii) the disclosure of such information is necessary
to avoid or correct a misstatement or omission in any Registration Statement,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at such
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

5

 

 

(i)         The Company shall use commercially reasonable efforts either to (i)
cause all of the Registrable Securities covered by a Registration Statement to
be listed on (A) each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or (B)
the OTC Bulletin Board, or (ii) secure the inclusion for quotation of all of the
Registrable Securities on The NASDAQ Global Market, The New York Stock Exchange,
The NASDAQ Global Select Market, The NASDAQ Capital Market or the NYSE Amex for
such Registrable Securities and, without limiting the generality of the
foregoing, to use commercially reasonable efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority, Inc.
(“FINRA”) as such with respect to such Registrable Securities. The Company shall
pay all fees and expenses in connection with satisfying its obligation under
this Section 4(i).

 

(j)        The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts
(as the case may be) as the Investors may reasonably request from time to time
and registered in such names as the Investors may request.

 

(k)       If requested by an Investor, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

(l)       The Company shall make generally available to its security holders as
soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable effective date of each Registration
Statement.

 

(m)      The Company shall otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(n)      The Company shall notify all Investors holding Registrable Securities
being offered in the event that, in the judgment of the Company, it becomes
advisable to suspend use of a Prospectus included in a Registration Statement,
as then in effect, due to pending material developments or other events that
have not yet been publicly disclosed and as to which the Company believes public
disclosure would be detrimental to the Company. Upon receipt of such notice,
each such Investor shall immediately discontinue any sales of Registrable
Securities pursuant to such Prospectus and the related Registration Statement
until such Investor has received copies of a supplement or amendment to such
Prospectus and the related Registration Statement or until such Investor has
been advised in writing by the Company that such Prospectus and the related
Registration Statement, as then in effect, may again be used and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus and the related Registration
Statement. Notwithstanding anything to the contrary herein, the Company shall
not exercise its rights under this Section 4(n) to suspend sales of Registrable
Securities for a period in excess of 60 days in any 360-day period.

 

6

 

 

5.          Obligations of the Investors.

 

(a)         Information to be Furnished. At least five (5) Business Days prior
to the first anticipated filing date of a Registration Statement, the Company
shall notify each Investor in writing of the information the Company requires
from each such Investor if such Investor elects to have any of such Investor’s
Registrable Securities included in such Registration Statement. It shall be a
condition precedent to the obligations of the Company to complete any
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

(b)        Cooperation. Each Investor, by such Investor’s acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor’s election to exclude all of such Investor’s
Registrable Securities from such Registration Statement.

 

(c)        Obligation to Discontinue Dispositions. Each Investor agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4(e) or the first sentence of Section 4(d), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement(s) covering such Registrable Securities
until such Investor’s receipt of copies of the supplemented or amended
Prospectus as contemplated by Section 4(e) or the first sentence of Section 4(d)
or receipt of notice that no supplement or amendment is required.

 

(d)       Compliance with Prospectus Delivery Requirements. Each Investor
covenants and agrees that it will comply with the Prospectus delivery
requirements of the 1933 Act as applicable to it or an exemption therefrom in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

6.          Registration Expenses. All reasonable expenses relating to the
Company’s compliance with Sections 2, 3, and 4, including, without limitation,
all registration and filing fees, underwriting expenses (other than fees,
commissions or discounts), expenses of any audits incident to or required by any
such registration, fees and expenses of complying with securities and Blue Sky
Laws, printing expenses, fees and expenses of the Company’s counsel and
accountants and reasonable fees and expenses of Legal Counsel, shall be paid by
the Company. All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such holder.

 

7.          Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

(a)       Indemnification by the Company. To the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, partners, members, employees, agents,
representatives of, and each Person, if any, who controls any Investor within
the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
Blue Sky Laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary Prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
Prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any Blue Sky Law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”). Subject to Section 7(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such Prospectus was timely made
available by the Company pursuant to Section 4(b); and (ii) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 8(d).

 

7

 

 

(b)        Indemnification by the Investors. In connection with any Registration
Statement in which an Investor is participating, each such Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 7(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”) against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act, any Blue Sky Law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities pursuant to a Registration
Statement, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 7(c), such
Investor shall reimburse the Indemnified Party, promptly as such expenses are
incurred and are due and payable, for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 7(b) and the agreement with respect to contribution contained in
Section 7(d)(i) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of such Investor,
which consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 7(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 8(d).

 

(c)         Procedures. Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 7 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this Section
7, deliver to the indemnifying party a written notice of the commencement
thereof, and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall cooperate reasonably with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 7, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

8

 

 

(d)     Contributions; Investors Treated Separately.

 

(i)          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law; provided, however, that:
(1) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (2) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

 

(ii)         Notwithstanding any provision of this Agreement to the contrary,
each Investor shall be treated individually and separately from all other
Investors under this Section 7, and will neither (1) become the subject of any
obligation under this Section 7 as a result of any action, failure to act,
statement, omission, or otherwise of any other Investor hereunder, nor (2)
benefit from the provisions of Section 7(a) as a result of any indemnification
obligation of the Company to any other Investor under said Section.

 

8.          Miscellaneous.

 

(a)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.

 

(b)          Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(c)          Remedies. The remedies provided in this Agreement shall be
cumulative and in addition to all other remedies available under this Agreement
and any of the other Transaction Documents (as defined in the Note Purchase
Agreement) at law or in equity (including a decree of specific performance
and/or other injunctive relief). The Company acknowledges that a breach by it of
its obligations hereunder may cause irreparable harm to the Investors and that
the remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Investors
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without any bond or other security being required.

 

9

 

 

(d)          Assignment. All or any portion of the rights under this Agreement
shall be assignable by each Investor in connection with any transfer of such
Investor’s Registrable Securities or Notes made in accordance with the
provisions of Section 3.7 of the Note Purchase Agreement or Section 10 of such
Investor’s Notes, as applicable, if: (i) such Investor agrees in writing with
such transferee, assignee or participant (as the case may be) to assign all or
any portion of such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such transferee, assignee or participant
(as the case may be); (ii) the Company is, within a reasonable time after such
transfer, assignment or participation (as the case may be), furnished with
written notice of (a) the name and address of such transferee, assignee or
participant (as the case may be), and (b) the securities with respect to which
such registration rights are being assigned; and (iii) such transferee, assignee
or participant (as the case may be) agrees in writing with the Company to be
bound by all of the provisions contained herein.

 

(e)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(f)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(g)          Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(h)          Entire Agreement. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Investors, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein.

 

(i)          Amendments and Waivers. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Required Holders (determined at the time of such amendment or waiver),
and any amendment or waiver to this Agreement made in conformity with the
provisions of this Section 8(i) shall be binding on all of the Investors. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the applicable Registrable Securities then outstanding.

 

(j)          Notices. Whenever notice is required to be given under this
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with Section 8.7 of the Note Purchase Agreement.

 

(k)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.

 

(l)          No Third Party Beneficiaries. Subject to the requirements of
Section 8(d), this Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(m)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10

 

 

(n)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

[Signature Page Follows]

 

11

 

 

IN WITNESS WHEREOF, the Company and each Investor has executed this Registration
Rights Agreement as of the date first written above.

 

  ISSUER:       AXION INTERNATIONAL HOLDINGS, INC.         By: /s/ Steve
Silverman   Name: Steve Silverman   Title: CEO         INVESTORS:       MLTM
Lending, LLC         By: /s/ Melvin Lenkin   Name: Melvin Lenkin   Title:
General Partner, CF Holdings     TM Investments, Member         /s/ Edward
Lenkin   Edward Lenkin       /s/ Judy Lenkin Lerner   Judy Lenkin Lerner,
Revocable Trust       /s/ Samuel Rose   Samuel Rose       /s/ Allen Kronstadt  
Allen Kronstadt

 

[Signature Page to Registration Rights Agreement]

 

 

 

